Affirmed and Memorandum Opinion filed April 1, 2004








Affirmed and Memorandum Opinion filed April 1, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00956-CR
NO. 14-03-00957-CR
____________
 
LARRY SCORPIO
SINGLETARY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District
Court
Harris County,
Texas
Trial Court Cause Nos.
931,614 & 932,121
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered pleas of guilty to two indictments alleging
offenses of aggravated robbery.  The
trial court found the evidence sufficient to support a finding of guilt in each
cause and ordered a pre-sentence investigation. 
On August 18, 2003, the trial court considered the evidence on
punishment and sentenced appellant to confinement for forty years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal for
both cases.




Appellant=s appointed counsel filed a brief in which he concludes these
appeals are wholly frivolous and without merit. 
Counsel=s brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a
professional evaluation of the record and demonstrating why there are no
arguable grounds to be advanced.  See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and file a pro se response in each
case.  See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than sixty days have passed, and as of this date, no pro se
response has been filed.
We have carefully reviewed the records and counsel=s brief and agree these appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records.  A discussion of the brief would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 1, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App. P. 47.2(b).